
	

114 HR 2021 IH: To prohibit the expenditure of Federal funds to Amtrak.
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2021
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Salmon introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To prohibit the expenditure of Federal funds to Amtrak.
	
	
 1.Prohibition on use of funds for AmtrakNotwithstanding any other provision of law, no Federal funds shall be made available to Amtrak.  